PER CURIAM:
Donald J. Strable seeks to appeal the magistrate judge’s order recommending that his civil action be dismissed. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Strable seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Strable’s motion for leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument be*297cause the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.